DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Watson in view of Chiou represents the best art of record. However, Watson in view of Chiou fails to encompass all of the limitations of currently amended independent claims 1, 12, and 20.
Specifically, the Examiner agrees with the Applicant that Watson in view of Chiou fails to critically teach that a pressure sensor assembly or a method of manufacturing a pressure sensor assembly which includes that the one or more metallic barriers comprises a first metallic barrier circumferentially disposed about the aperture and a second metallic barrier circumferentially disposed about the first metallic barrier, and wherein the second metallic barrier is concentric to the first metallic barrier, and wherein the one or more metallic barriers are configured to solder the substrate of the pressure sensor to a receiving circuit board (see Applicant Arguments/Remarks Made in an Amendment, filed 4/29/2022, page 9).
As described by the Applicant, the technical advantage of using concentric rings of metallic barrier is to solder the substrate to the receiving circuit board, as discussed in paragraph [0047] of the instant application. Such concentric metallic barriers of solder form a seal between the substrate and the receiving circuit board such that pressure coming through the second pressure port may be effectively communicated through to the pressure die without causing formation of a leak path through one or more of the concentric rings of metallic barrier material (e.g., solder) (see Applicant Arguments/Remarks Made in an Amendment, filed 4/29/2022, page 9).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 12, and 20 and the examiner can find no teachings for a pressure sensor assembly or a method of manufacturing a pressure sensor assembly which includes that the one or more metallic barriers comprises a first metallic barrier circumferentially disposed about the aperture and a second metallic barrier circumferentially disposed about the first metallic barrier, and wherein the second metallic barrier is concentric to the first metallic barrier, and wherein the one or more metallic barriers are configured to solder the substrate of the pressure sensor to a receiving circuit board, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855